DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Objections
Claims 1-14, 17-21 are objected to because of the following informalities: The abbreviation “NN” is not defined. The Office recommends defining the abbreviation before using it.  Appropriate correction is required.
Response to Amendment
Amendments of claim 1 overcome rejections under Double Patenting.
Response to Arguments
Applicant’s arguments filed 08/02/2022 with respect to claim(s) 1-20 have been considered but they are not persuasive. An explanation is provided below.
Applicant states “[p.11] RAY merely discloses a radar system that includes a computing device configured to receive a multipath corrupted radar signal, and process the multipath corrupted radar signal to generate a filtered radar signal, the multipath corrupted radar signal processed using a neural network," and SICK is relied upon to disclose generating a digital signal (see NonAction, p.8-9). Therefore, RAY and SICK fail to disclose the features above”
The Examiner respectfully disagrees as Sick teaches using frequency modulated chirps (Sick 0080 “FIG. 9. Modulated transmission signals are transmitted in step V1. The frequencies of transmission signals are modulated according to the frequency modulated continuous wave method.”; 0042 “The index TX stands for “transmitted.” A.sub.TX is the amplitude of the transmitted signal s.sub.TX(t). f.sub.0 is the initial frequency of the frequency modulation. α is the frequency modulation rate, referred to in English as the “chirp.” ”). Furthermore, Shima teaches a plurality of further layers receiving as input, output values of the NN channels of a previous layer in at least fig 4 and “[6:38-41] For example, the neural network 416 can include one or more convolution layers 424, fully connected or multilayer perceptron (MLP) layers 428, or the like.”
Shima further teaches teaches using a convolution kernel in a CNN system (Shima 7:32-33 “de-noising mask 624”; 7:56-67 “The CNN can be implemented by the execution of instructions 328 by the processor 312. The output is a de-noising or output signal mask 624 that includes one or more segments 626 that highlight the location of desired signals 124 within the area of the spectrogram. Specifically, the signal mask 624 can be a binary mask that excises the location of a desired signal or signals 124 from other signals and noise 120. The output signal mask 624 can have the same dimensions and parameters as the datagram or datagrams 614 that were input to the network 600. The output signal mask 624 is overlaid onto the original 2D spectrogram 614, to provide an output spectrogram 630 in which the desired signals 124” ). A mask corresponds to a kernel as known within the art. For evidence, see Li et al. (US-20200285954) “ [0037] The convolution kernel (operator) is a matrix also known as a mask”. As such, the Applicant’s arguments are unpersuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-14, 17-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US-20160132768) in view of Sick et al. (US-20190279366 hereinafter Sick) and in further view of Shima (US-10879946).


Regarding claim 1, Ray teaches a radar device, a receiver (Ray 0015 ““multipath corrupted signals” refers to radio signals from one source that are received at a receiver by two or more paths.”; 0007 “In yet another aspect, a radar system configured to transmit and receive radar signals to determine a location of at least one object is provided.”) that is designed to 
receive a radio-frequency (RF) radar signal (Ray 0015 ““multipath corrupted signals” refers to radio signals from one source that are received at a receiver by two or more paths.”), to (Ray 0010 “FIG. 3 is a graph showing the real part of an exemplary complex multipath pulse.”);
	 and a neural network (Ray 0014 “ This allows for improved filtering of multipath corrupted signals using complex-valued neural networks.”) having 
a plurality of layers each having one or more neurons (Ray 0016 “lower training error (especially for high dimension neural network systems with many hidden layer neurons)”), 
wherein the plurality of signal segments are fed to an input layer of the plurality of layers (Ray 0024 “The network had 16 input nodes (where 16 consecutive samples of s(t) were introduced as input)” [[s(t) corresponds to a multipath return, see 0020]]) and 
wherein the plurality of layers are designed to process the plurality of signal segments of the (Ray 0047 “Processor 615”), and 
wherein an output layer of the plurality of layers has at least one neuron that delivers an output value that indicates whether a respective signal segment or sample, associated with the neuron, of the respective signal segment is overlaid with an interfering signal (Ray 0024 “ The network had 16 input nodes (where 16 consecutive samples of s(t) were introduced as input), a hidden layer with various numbers of nodes, and a single output node for the height estimate.”; 0007 “The radar system includes a computing device configured to receive a multipath corrupted radar signal, and process the multipath corrupted radar signal to generate a filtered radar signal, the multipath corrupted radar signal processed using a neural network” [a corrupted radar signal corresponds to an interfering signal because a corrupted signal includes an unwanted signal/reflection thus producing an interference]),
wherein (0008 “FIG. 1 is a schematic view of an exemplary neural network model.”).

Ray does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Sick teaches 
using digital signals (Sick 0025 “Segmentation is a subcategory of digital image processing”; 0035 “The evaluation device is preferably configured to obtain a virtual image of the environment from the radar recording with the artificial neural network, based on the initial characteristics and the segmentation.”; 0026 “An interface is a device between at least two functional units, where an exchange of logical values, e.g. data or physical values, e.g. electric signals, takes place, in either only one direction or bidirectionally. The exchange can be analog or digital.”) and a 
signal associated with a plurality of frequency modulated chirps (Sick 0042 “The index TX stands for “transmitted.” A.sub.TX is the amplitude of the transmitted signal s.sub.TX(t). f.sub.0 is the initial frequency of the frequency modulation. α is the frequency modulation rate, referred to in English as the “chirp.” Φ.sub.0 is the phase at the initial point in time t=0.”; 0064 “The application system is executed on the basis of a corresponding training, in order to predict the state of a street and the course thereof through the position of the vehicle or from local reflections on adjacent vehicle”; Sick 0080 “FIG. 9. Modulated transmission signals are transmitted in step V1. The frequencies of transmission signals are modulated according to the frequency modulated continuous wave method”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the multipath filtering system and method of Ray to include the object identification system and method of Sick.  One would have been motivated to do so in order to improve radar processing  by removing error characteristic from the initial characteristic (Sick 0028).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sick merely teaches that it is well-known to incorporate the particular use of digital signals.  Since both Ray and Sick disclose similar neural networks in the automotive field, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the remaining strikethrough limitations. However, in a related field of endeavor, Shima teaches teaches 
a method using a neural network and apparatus wherein a convolutional kernel is associated with one or more NN channels of one or more other layers of the plurality of layers (Shima 7:32-33 “de-noising mask 624”; 7:56-67 “The CNN can be implemented by the execution of instructions 328 by the processor 312. The output is a de-noising or output signal mask 624 that includes one or more segments 626 that highlight the location of desired signals 124 within the area of the spectrogram. Specifically, the signal mask 624 can be a binary mask that excises the location of a desired signal or signals 124 from other signals and noise 120. The output signal mask 624 can have the same dimensions and parameters as the datagram or datagrams 614 that were input to the network 600. The output signal mask 624 is overlaid onto the original 2D spectrogram 614, to provide an output spectrogram 630 in which the desired signals 124” [a de-noising mask for the CNN corresponds to a convolutional kernel]), and wherein the one or more other layers receive as input, output values of the one or more NN channels of a previous layer (Shima fig 4).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the multipath filtering system and method of Ray and the object identification system and method of Sick to include the weak signal processing system and method of Shima.  One would have been motivated to do so in order to improve accurately indicate the presence of a desired signal (Shima 9:50-65).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Shima merely teaches that it is well-known to incorporate the particular use of a convolution kernel.  Since both the previous combination and Shima disclose similar neural networks regarding signal interference, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 2, Ray in view of Sick and Shima teach The radar device as claimed in claim 1.
Sick further teaches further comprising:  a radar transmitter that is designed to generate an RF transmission signal (Sick 0071 “transmitting/receiving antenna paths are shown in FIG. 2b.”) that comprises 
a plurality of frequency-modulated pulses (Sick 0080 “FIG. 9. Modulated transmission signals are transmitted in step V1. The frequencies of transmission signals are modulated according to the frequency modulated continuous wave method.”), wherein 
each of the plurality of signal segments of the digital signal is associated with a respective frequency- modulated pulse of the plurality of frequency-modulated pulses (Sick 0076 “FIG. 5 shows a distance/speed distribution 33. The distance/speed distribution 33 is a so-called range-Doppler map, obtained from the interference signals 31.”), and 
wherein the plurality of signal segments are in the a domain or in a frequency domain (Sick 0072 “ FIG. 3 shows the respective temporal course for the frequencies of the interference signals 31.” [temporal course corresponds to time domain]).  

	Regarding claim 4, Ray in view of Sick and Shima teach The radar device as claimed in claim 1.
	 wherein the output layer has a neuron that indicates whether one or more of the plurality of signal segments fed to the input layer contains an interfering signal (Ray 0014 “filtering of multipath corrupted signals using complex-valued neural networks”).  
	Regarding claim 5, Ray in view of Sick and Shima teach The radar device as claimed in claim 1.
	Ray further teaches further comprising: a computing unit (Ray 0013 “FIG. 6 is a block diagram of a computing device”) that is designed to detect a radar target based on the digital signal (See Sick claim 1), wherein one or more of the plurality of signal segments for which the at least one neuron of the output layer of the neural network indicates overlaying of an interfering signal remain unconsidered (Shima 6:60-67 “FIG. 5 depicts an example probability of detecting a desired signal 124 using a signal detection network 400 as provided herein (plot 504) and the probability of detecting the desired signal using a conventional energy detection technique (plot 508) . . . a signal detection network 400 that has been trained and configured to output a classification probability as to whether a desired signal 124 is detected or not can provide an enhanced probability of detection for a given signal 124 strength as compared to the probability of detection using an energy detection technique 508.” [the probability of detection as shown in fig 5 corresponding to an error rate of unconsidered interference signals]).


	Regarding claim 6, Ray in view of Sick and Shima teach The radar device as claimed in claim 1.
	 wherein the output layer has a plurality of neurons (Ray 0028 “ plurality of output nodes 112”; fig 1) that are 
each associated with a sample of the respective signal segment (Ray 0024 “In this study, the NN model used a standard three layer feed forward network with non-linear thresholding functions. The network had 16 input nodes (where 16 consecutive samples of s(t) were introduced as input),” [s(t) corresponds to a multipath return, see 0020]) and wherein 
(Sick 0049 “A substantial aspect of the present disclosure is that the direction from which the interference signal arrives is determined for each value of the distance/speed distribution, i.e. for each point on the range-Doppler map from all of the transmitting/receiving antenna pairs.”). 

	Regarding claim 7, Ray teaches A radar device, comprising: a radar transmitter (Ray 0007 “In yet another aspect, a radar system configured to transmit and receive radar signals to determine a location of at least one object is provided.”) that is designed to 
output a radio-frequency (RF) transmission signal (Ray 0015 ““multipath corrupted signals” refers to radio signals from one source that are received at a receiver by two or more paths.”) that comprises (Ray 0037 “complex modulated pulse”), 
a radar receiver that is designed to receive an RF radar signal (See above 0007)  and, based thereon, to generate a dataset containing a particular number of digital values (Ray 0047 “ Processor 615”; 0009 “FIG. 2 is a graph comparing performance of an iterated least square thresholding (ILST) algorithm with maximum likelihood estimates of best possible performance of any possible algorithm.”), wherein a dataset is associated with a chirp or a sequence of successive chirps (Ray fig 3; 0037 “ complex modulated pulse at offset center frequencies, such as pulse 302 . . . Accordingly, a complex ILST (CILST) is utilized.” [corresponds to a dataset associated with a chirp]);
a neural network to which the dataset is fed and that is designed to filter the dataset in order to reduce an interfering signal contained therein, wherein the neural network is a convolutional neural network (Ray 0052 “The systems and methods described herein facilitate fast training of complex-valued neural networks”; 0007 “The radar system includes a computing device configured to receive a multipath corrupted radar signal, and process the multipath corrupted radar signal to generate a filtered radar signal, the multipath corrupted radar signal processed using a neural network”; claim 1 “A method for training a neural network to be configured to filter a multipath corrupted signal” [a corrupted radar signal corresponds to an interfering signal because a corrupted signal includes an unwanted signal/reflection thus producing an interference]), with a plurality of layers (0024 “the NN model used a standard three layer feed forward network with non-linear thresholding functions. The network had 16 input nodes (where 16 consecutive samples of s(t) were introduced as input), a hidden layer with various numbers of nodes”), 
Ray does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Sick teaches using digital signals (Sick 0025 “Segmentation is a subcategory of digital image processing”; 0035 “The evaluation device is preferably configured to obtain a virtual image of the environment from the radar recording with the artificial neural network, based on the initial characteristics and the segmentation.”; 0026 “An interface is a device between at least two functional units, where an exchange of logical values, e.g. data or physical values, e.g. electric signals, takes place, in either only one direction or bidirectionally. The exchange can be analog or digital.”) and a 
a transmitter and receiver associated with a plurality of frequency modulated chirps (Sick 0042 “The index TX stands for “transmitted.” A.sub.TX is the amplitude of the transmitted signal s.sub.TX(t). f.sub.0 is the initial frequency of the frequency modulation. α is the frequency modulation rate, referred to in English as the “chirp.” Φ.sub.0 is the phase at the initial point in time t=0.”; 0064 “The application system is executed on the basis of a corresponding training, in order to predict the state of a street and the course thereof through the position of the vehicle or from local reflections on adjacent vehicle”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the multipath filtering system and method of Ray to include the object identification system and method of Sick.  One would have been motivated to do so in order to improve radar processing  by removing error characteristic from the initial characteristic (Sick 0028).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sick merely teaches that it is well-known to incorporate the particular use of digital signals.  Since both Ray and Sick disclose similar neural networks in the automotive field, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the remaining strikethrough limitations. However, in a related field of endeavor, Shima teaches teaches a method using a neural network and apparatus 
wherein a convolutional kernel is associated with one or more NN channels of one or more other layers of the plurality of layers (Shima 7:32-33 “de-noising mask 624”; 7:56-67 “The CNN can be implemented by the execution of instructions 328 by the processor 312. The output is a de-noising or output signal mask 624 that includes one or more segments 626 that highlight the location of desired signals 124 within the area of the spectrogram. Specifically, the signal mask 624 can be a binary mask that excises the location of a desired signal or signals 124 from other signals and noise 120. The output signal mask 624 can have the same dimensions and parameters as the datagram or datagrams 614 that were input to the network 600. The output signal mask 624 is overlaid onto the original 2D spectrogram 614, to provide an output spectrogram 630 in which the desired signals 124” [a de-noising mask for the CNN corresponds to a convolutional kernel]), and wherein the one or more other layers receive as input, output values of the one or more NN channels of a previous layer (Shima fig 4).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the multipath filtering system and method of Ray and the object identification system and method of Sick to include the weak signal processing system and method of Shima.  One would have been motivated to do so in order to improve accurately indicate the presence of a desired signal (Shima 9:50-65).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Shima merely teaches that it is well-known to incorporate the particular use of a convolution kernel.  Since both the previous combination and Shima disclose similar neural networks regarding signal interference, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	Regarding claim 8, Ray in view of Sick and Shima teach The radar device as claimed in claim 7.
	Sick further teaches wherein the radar receiver is designed, based on the RF radar signal, to generate a digital radar signal in the time domain that (Sick 0072 “ FIG. 3 shows the respective temporal course for the frequencies of the interference signals 31.” [temporal course corresponds to time domain]) comprises 
a plurality of signal segments (Sick 0020 “ segmentation of radar recordings of an environment,”) that are associated with a sequence of frequency-modulated chirps (Sick 0039 “The transmitted signals are preferably frequency modulated”; 0042 “ frequency modulation rate, referred to in English as the “chirp.””), 
wherein the plurality of signal segments represent a radar data array,  and the
dataset is formed through two-dimensional Fourier transformation of the radar data array (Sick 0049 “A substantial aspect of the present disclosure is that the direction from which the interference signal arrives is determined for each value of the distance/speed distribution, i.e. for each point on the range-Doppler map from all of the transmitting/receiving antenna pairs.”).  

	Regarding claim 9, Ray in view of Sick and Shima teach The radar device as claimed in claim 7.
	 Sick further teaches wherein the radar device is designed, based on the RF radar signal, to generate a digital radar signal in a time domain that (Sick 0072 “ FIG. 3 shows the respective temporal course for the frequencies of the interference signals 31.” [temporal course corresponds to time domain]) that comprises 
a plurality of signal segments (Sick 0020 “ segmentation of radar recordings of an environment,”) that are associated with a sequence of frequency-modulated chirps (Sick 0039 “The transmitted signals are preferably frequency modulated”; 0042 “ frequency modulation rate, referred to in English as the “chirp.””), and
and based on the digital radar signal, to calculate a range Doppler map  that forms the dataset of digital values (Sick 0049 “A substantial aspect of the present disclosure is that the direction from which the interference signal arrives is determined for each value of the distance/speed distribution, i.e. for each point on the range-Doppler map from all of the transmitting/receiving antenna pairs.”).  


	Regarding claim 10, Ray in view of Sick and Shima teach The radar device as claimed in claim 9.
	 wherein the dataset of digital values (See Sick claim 1) represents a dataset of complex values (Ray 0044 “Block 502 receives a complex sample sequence ”; 0038 “complex input”);
	wherein the convolutional neural network has an input layer with two NN channels (Sick 0064 “application system according to the present disclosure contains a trained artificial neural network, and outputs the segmentation. The application system uses distance, speed, azimuth angle and elevation angle as the input channels”), wherein a first channel of the two NN channels is to deliver real parts of the complex values of the dataset as output values, and wherein a second channel of the two NN channels is to deliver imaginary parts of the complex values of the dataset as output values (Shima 2:50-55 “ A de-noised output from the neural network can be provided as two-channels, with the first channel including real components output as a first spectrogram, and the second channel including imaginary components output as a second spectrogram”).

	Regarding claim 11, Ray in view of Sick and in further view of Shima teach The radar device as claimed in claim 10.
	Shima further teaches wherein each of the plurality of further layers is two or more NN channels (Shima 6:37-38 “ the neural network 416 can include a plurality of other layers 420.”; 2:50-55 “A de-noised output from the neural network can be provided as two-channels, with the first channel including real components output as a first spectrogram, and the second channel including imaginary components output as a second spectrogram”).  

	Regarding claim 12, Ray in view of Sick and in further view of Shima teach The radar device as claimed in claim 11.
	Shima further teaches wherein a last layer of the plurality of further layers forms an output layer that has two NN channels, and 
wherein a first channel of the two NN channels of the output layer is to deliver real parts as output values and a second channel of the two NN channels of the output layer is to deliver imaginary parts of complex values (Shima 2:50-55 “ A de-noised output from the neural network can be provided as two-channels, with the first channel including real components output as a first spectrogram, and the second channel including imaginary components output as a second spectrogram”) of 
a filtered dataset in which interfering signal components are reduced as output values (Shima 9:45-47 “Moreover, the network 1000 can learn more optimal nonlinear filtering to excise a desired signal 124 from noise and interference.” [The processing network as shown in fig 10 includes the NN]).  

	Regarding claim 13, Ray in view of Sick and in further view of Shima teach The radar device as claimed in claim 12.
Sick in view of Shima further teach wherein the output layer has precisely two NN channels (Shima 2:50-55 “ A de-noised output from the neural network can be provided as two-channels, with the first channel including real components output as a first spectrogram, and the second channel including imaginary components output as a second spectrogram”) and 
each of the rest of the plurality of further layers has more than two NN channels (Sick 0064 “application system according to the present disclosure contains a trained artificial neural network, and outputs the segmentation. The application system uses distance, speed, azimuth angle and elevation angle as the input channels”).  

	Regarding claim 14, Ray in view of Sick and in further view of Shima teach The radar device as claimed in claim 11.
Shima further teaches wherein each NN channel of each of plurality of the further layers of the neural network is to deliver a number of real output values that corresponds to a number of complex values of the dataset (Shima 2:50-55 “ A de-noised output from the neural network can be provided as two-channels, with the first channel including real components output as a first spectrogram, and the second channel including imaginary components output as a second spectrogram”; 10:10-20 “The real and complex-valued data from the datagram is applied to first and second channels respectively of the network. The datagram is a 2D matrix. Where the datagram is a spectrogram, one axis is time, and the other is frequency. Moreover, the datagram has complex (real and imaginary) values. The complex data is stacked: the real data is placed into the first channel of the input, the imaginary data is placed into the second channel of the input. Moreover, the datagram input to the first channel has the same dimensions as the datagram input to the second channel.”).  
	Regarding claim 17, Ray in view of Sick and in further view of Shima teach The radar device as claimed in claim 7.
	 Sick further teaches wherein the output values of an NN channel of each respective layer of the plurality of further layers depends on a weighted sum of the input values that are fed to the respective layer (Sick 0032 “Functional units of an artificial neural network are artificial neurons, the output of which is given in general as a value of an activation function, evaluated via a weighted sum of the inputs ”).  

	Regarding claim 18, Ray teaches A method for a radar device, comprising: transmitting a radio-frequency (RF) transmission signal (Ray 0007 “In yet another aspect, a radar system configured to transmit and receive radar signals to determine a location of at least one object is provided.”; 0015 ““multipath corrupted signals” refers to radio signals from one source that are received at a receiver by two or more paths.”) that comprises 
(Ray 0037 “complex modulated pulse”);
	receiving an RF radar signal  (Ray 00156 “As used herein, “multipath corrupted signals” refers to radio signals ”) and 
generating a dataset containing a particular number of (Ray 0047 “ Processor 615”; 0009 “FIG. 2 is a graph comparing performance of an iterated least square thresholding (ILST) algorithm with maximum likelihood estimates of best possible performance of any possible algorithm.”),
	wherein a dataset is associated with a chirp or a sequence of successive chirps (Ray fig 3; 0037 “ complex modulated pulse at offset center frequencies, such as pulse 302 . . . Accordingly, a complex ILST (CILST) is utilized.” [corresponds to a dataset associated with a chirp]); and 
filtering the dataset using a neural network to which the dataset is fed in order to reduce an interfering signal contained therein (Ray 0052 “The systems and methods described herein facilitate fast training of complex-valued neural networks”; 0007 “The radar system includes a computing device configured to receive a multipath corrupted radar signal, and process the multipath corrupted radar signal to generate a filtered radar signal, the multipath corrupted radar signal processed using a neural network”; claim 1 “A method for training a neural network to be configured to filter a multipath corrupted signal” [a corrupted radar signal corresponds to an interfering signal because a corrupted signal includes an unwanted signal/reflection thus producing an interference]), (0024 “the NN model used a standard three layer feed forward network with non-linear thresholding functions. The network had 16 input nodes (where 16 consecutive samples of s(t) were introduced as input), a hidden layer with various numbers of nodes”),
Ray does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Sick teaches using digital signals (Sick 0025 “Segmentation is a subcategory of digital image processing”; 0035 “The evaluation device is preferably configured to obtain a virtual image of the environment from the radar recording with the artificial neural network, based on the initial characteristics and the segmentation.”; 0026 “An interface is a device between at least two functional units, where an exchange of logical values, e.g. data or physical values, e.g. electric signals, takes place, in either only one direction or bidirectionally. The exchange can be analog or digital.”) and a 
a transmitter and receiver associated with a plurality of frequency modulated chirps (Sick 0042 “The index TX stands for “transmitted.” A.sub.TX is the amplitude of the transmitted signal s.sub.TX(t). f.sub.0 is the initial frequency of the frequency modulation. α is the frequency modulation rate, referred to in English as the “chirp.” Φ.sub.0 is the phase at the initial point in time t=0.”; 0064 “The application system is executed on the basis of a corresponding training, in order to predict the state of a street and the course thereof through the position of the vehicle or from local reflections on adjacent vehicle”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the multipath filtering system and method of Ray to include the object identification system and method of Sick.  One would have been motivated to do so in order to improve radar processing  by removing error characteristic from the initial characteristic (Sick 0028).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sick merely teaches that it is well-known to incorporate the particular use of digital signals.  Since both Ray and Sick disclose similar neural networks in the automotive field, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the remaining strikethrough limitations. However, in a related field of endeavor, Shima teaches teaches a method using a neural network and apparatus 
wherein a convolutional kernel is associated with one or more NN channels of one or more other layers of the plurality of layers (Shima 7:32-33 “de-noising mask 624”; 7:56-67 “The CNN can be implemented by the execution of instructions 328 by the processor 312. The output is a de-noising or output signal mask 624 that includes one or more segments 626 that highlight the location of desired signals 124 within the area of the spectrogram. Specifically, the signal mask 624 can be a binary mask that excises the location of a desired signal or signals 124 from other signals and noise 120. The output signal mask 624 can have the same dimensions and parameters as the datagram or datagrams 614 that were input to the network 600. The output signal mask 624 is overlaid onto the original 2D spectrogram 614, to provide an output spectrogram 630 in which the desired signals 124” [a de-noising mask for the CNN corresponds to a convolutional kernel]), and wherein the one or more other layers receive as input, output values of the one or more NN channels of a previous layer (Shima fig 4).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the multipath filtering system and method of Ray and the object identification system and method of Sick to include the weak signal processing system and method of Shima.  One would have been motivated to do so in order to improve accurately indicate the presence of a desired signal (Shima 9:50-65).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Shima merely teaches that it is well-known to incorporate the particular use of a convolution kernel.  Since both the previous combination and Shima disclose similar neural networks regarding signal interference, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.	

Regarding claim 19, Ray in view of Sick and Shima teach The method as claimed in claim 18.
	 wherein generating the dataset comprises: generating a digital radar signal (0020 “segmenting radar recording”) in a time domain based on the RF radar signal (Sick 0072 “ FIG. 3 shows the respective temporal course for the frequencies of the interference signals 31.” [temporal course corresponds to time domain]), 
wherein the digital radar signal comprises a plurality of signal segments (Sick 0020 “ segmentation of radar recordings of an environment,”), that are associated with 
a sequence of frequency-modulated chirps, wherein the plurality of signal segments (Sick 0039 “The transmitted signals are preferably frequency modulated”; 0042 “ frequency modulation rate, referred to in English as the “chirp.””) 
represent a radar data array; and forming the dataset through two-dimensional Fourier transformation of the radar data array (Shima 6:5-15 “ The received energy 404, as represented by the time-varying voltage 406, is transformed in a transform block 408 from a time series signal to a two-dimensional datagram 410, such as but not limited to a time-frequency gram. As an example, the transform block 408 may be implemented by the execution of instructions 328 by the processor 312, and may perform a fast Fourier transform . . .  to create the two-dimensional data 410.”).

	Regarding claim 20, Ray in view of Sick and in further view of Shima teach The method as claimed in claim 19.
	Ray in view of Sick further teach wherein the dataset of digital values (See Sick claim 1) is a dataset of complex values (Ray 0044 “Block 502 receives a complex sample sequence ”; 0038 “complex input”);
	wherein the neural network has an input layer with two NN channels (Sick 0064 “application system according to the present disclosure contains a trained artificial neural network, and outputs the segmentation. The application system uses distance, speed, azimuth angle and elevation angle as the input channels”), wherein a first channel of the two NN channels delivers real parts of the complex values  of the dataset as output values, and wherein a second channel of the two NN channels delivers imaginary parts of the complex values  of the dataset as output values (Shima 2:50-55 “ A de-noised output from the neural network can be provided as two-channels, with the first channel including real components output as a first spectrogram, and the second channel including imaginary components output as a second spectrogram”).

Regarding claim 22, Ray in view of Sick and in further view of Shima teach  The method as claimed in claim 18, wherein an output layer of the plurality of layers has at least one neuron that delivers an output value that indicates whether a respective signal segment or a sample, associated with the neuron, of the respective signal segment is overlaid with an interfering signal (Ray 0024 “ The network had 16 input nodes (where 16 consecutive samples of s(t) were introduced as input), a hidden layer with various numbers of nodes, and a single output node for the height estimate.”; 0007 “The radar system includes a computing device configured to receive a multipath corrupted radar signal, and process the multipath corrupted radar signal to generate a filtered radar signal, the multipath corrupted radar signal processed using a neural network” [a corrupted radar signal corresponds to an interfering signal because a corrupted signal includes an unwanted signal/reflection thus producing an interference]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US-20160132768) in view of Sick et al. (US-20190279366 hereinafter Sick) in view of Shima (US-10879946) and in further view of Li et al. (US PAT 20180149730 hereinafter Li).

	Regarding claim 3, Ray in view of Sick and Shima teach The radar device as claimed in claim 1.
	Sick further teaches wherein the output layer of the neural network is designed to deliver an output value that indicates whether the respective signal is overlaid with a frequency-modulated interfering signal (Sick 0038 “obtaining interference signals based on frequency modulation”) from an  
	Ray in view of Sick does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Li teaches interference removal includes noise from other radar sources (Li 0012 “The sixth dimension of IFWs is based on denoising and image fusion. The output of FFTs in FMCW radar is noisy and may contain multipath interference or interference from other non-cooperative radars. Deep Neural Networks (DNN) denoising can filter the noise and interference effectively.").
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the multipath filtering system and method of Ray and the object identification system and method of Sick and the weak signal processing system and method of Shima to include the interference mitigation system and method of Li.  One would have been motivated to do so in order to improve accurately enhance radar performance (Li 0013).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Li merely teaches that it is well-known to incorporate the particular use of a external radar transmission as an interference.  Since both the previous combination and Li disclose similar neural networks regarding signal interference, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US-20160132768) in view of Sick et al. (US-20190279366 hereinafter Sick) in view of Shima (US-10879946) and in further view of Mesgarani et al. (US PAT 20190066713 hereinafter Mesgarani).

Regarding claim 21, Ray in view of Sick and in further view of Shima teach The radar device of claim 1, wherein the output values of the one or more NN channels of the one or more other layers are based on a weighted sum of input that is provided to the respective layer (Sick 0032 “Functional units of an artificial neural network are artificial neurons, the output of which is given in general as a value of an activation function, evaluated via a weighted sum of the inputs plus a systematic error, the so-called bias.”), 
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Mesgarani teaches  a weighted sum of input that is provided to the respective layer the input that is provided to the respective layer is based on a respective convolution kernel (0168 neural-network-based processing on the respective weighted sums to derive the plurality of mask matrices may include inputting the respective weighted sums of the learnable overcomplete basis of signals to a deep long-short term network (LSTM) followed by a fully connected layer with Softmax activation function for mask generation.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify the multipath filtering system and method of Ray and the object identification system and method of Sick and the weak signal processing system and method of Shima and the interference mitigation system and method of Li to include the neural network system and method using a weighted sum of Mesgarani.  One would have been motivated to do so in order to improve system performance (Mesgarani 0156).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Mesgarani merely teaches that it is well-known to incorporate the particular processing.  Since both the previous combination and Mesgarani disclose similar neural networks processing digital data, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Jungwoo et al. (KR-102137825) discloses “The present invention is a deep learning-based radar interference canceling apparatus, which is learned based on deep learning and receives an interference cancellation model that removes and outputs interference from a bit signal as a bit signal that is a difference between a radar transmission and reception signal and an interference cancellation model And an adjustment unit that calculates a loss value (Loss) between the output interference cancellation signal and the labeled interference cancellation signal, and adjusts a learning parameter of the interference cancellation model using a back propagation algorithm using the loss value. (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                   

/ERIN F HEARD/               Supervisory Patent Examiner, Art Unit 3648